Opinion by
Walker, J.
At the hearing the vice president of the plaintiff-company testified in its behalf. He identified certain lists which were received in evidence as exhibits 1 and 2, consisting of items similar to those involved in Abstract 45298 [Protest 33658-K] and Chrystal Co. v. United States (T. D. 49571). The record in Abstract 45298 was incorporated herein. On the record presented the claim at M or Mo of 1 cent per pound, depending on the value, under paragraph 206 was sustained as to certain of the items listed on exhibits 1 and 2, supra.